


110 HR 6562 IH: Agent Orange Equity Act of

U.S. House of Representatives
2008-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6562
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2008
			Mr. Filner (for
			 himself, Mr. Sestak,
			 Mr. Hall of New York,
			 Mrs. Gillibrand, and
			 Mr. Latham) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, relating to
		  presumptions of exposure for veterans who served in the vicinity of
		  Vietnam.
	
	
		1.Short titleThis Act may be cited as the
			 Agent Orange Equity Act of
			 2008.
		2.Clarification of
			 presumptions of exposure for veterans who served in the vicinity of
			 VietnamEffective on and after
			 September 25, 1985, subsections (a) and (f) of section 1116 of title 38, United
			 States Code, are each amended by inserting after Republic of
			 Vietnam each place it appears the following: including the
			 inland waterways of such Republic, the waters offshore of such Republic, and
			 the airspace above such Republic.
		
